t c memo united_states tax_court bruce e phillips petitioner v commissioner of internal revenue respondent docket no filed date bruce e phillips pro_se r jeffrey knight for respondent memorandum findings_of_fact and opinion morrison judge the internal_revenue_service irs determined a deficiency of dollar_figure in the federal_income_tax of petitioner bruce e phillips the notice_of_deficiency disallowed the deductions that were claimed for other expenses on mr phillips’ schedule c profit or loss from business mr phillips filed a timely petition to this court under sec_6213 for redetermination of the deficiency at trial the irs moved to amend its answer the amendment would assert that all deductions mr phillips claimed on his schedule c should be disallowed not just the deductions claimed for other expenses and that mr phillips is liable for a penalty under sec_6662 the liability for the penalty was not determined in the notice_of_deficiency at issue are i whether the irs’s motion to amend its answer should be granted we will grant the motion ii whether mr phillips’ bowling activities were engaged in for profit we hold that his bowling activities were not engaged in for profit iii whether even if mr phillips’ bowling activities were engaged in for profit he would be entitled to any of the deductions claimed on his schedule c we hold that he would not be so entitled iv whether mr phillips is liable for an accuracy-related_penalty under sec_6662 we hold that he is liable for the penalty all section references are to the internal_revenue_code as in effect for all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated and they are so found mr phillips was a resident of maryland when he filed the petition he was a u s postal worker until he retired sometime after before he worked an evening shift in he was transferred to a sales and services associate position which required him to work a day shift he was a day-shift worker during the year at issue mr phillips is a self-taught bowler who began bowling in the early 1990s his gross winnings over the years were year gross winnings dollar_figure to dollar_figure to big_number big_number to to -0- -0- -0- mr phillips testified that he incurred approximately dollar_figure in expenses from bowling yearly we find that his annual expenses exceeded his gross winnings for each year after thus he has not made a net profit from bowling since after he changed jobs within the postal service in he was unable to devote as much time to bowling as before on his form_1040 u s individual_income_tax_return for the year phillips reported that he earned dollar_figure in wages from his postal service position mr phillips attached a schedule c for the business or profession of bowling he reported that he earned no gross_receipts from bowling and that he incurred dollar_figure in expenses the expenses were subdivided on his schedule c as follows other expenses fees telephone airline ticket toll subtotal expenses car and truck expenses rent or lease vehicles machinery and equipment travel meals and entertainment travel big_number deductible meals and entertainment dollar_figure big_number big_number big_number subtotal total big_number big_number mr phillips’ tax-return preparer refused to sign the return because he was afraid of an audit on date the irs mailed mr phillips a notice_of_deficiency disallowing mr phillips’ deduction for other expenses and determining a deficiency of dollar_figure mr phillips filed the petition on date the irs filed an answer on date neither the notice_of_deficiency nor the answer addressed the deductibility of the remaining dollar_figure of the reported schedule c expenses these dollar_figure of reported schedule c expenses will be referred to as the remaining expenses on date the irs sent mr phillips a letter requesting documents establishing that mr phillips was engaged in the trade_or_business of bowling in and that mr phillips was entitled to the deductions he claimed on his schedule c the letter requested that mr phillips mail these documents to the irs by date on date the parties spoke on the phone mr phillips stated that he would provide documents only to a tax_court judge the irs informed mr phillips that it would seek to amend its answer to assert that all deductions claimed on his schedule c should be disallowed on date the irs mailed a second letter requesting that mr phillips mail the documents to the irs by date the letter reiterated that the irs would seek to amend its answer to assert that all deductions claimed on his schedule c should be disallowed mr phillips responded in a phone call and indicated that he would provide some bank statements to the irs but the irs never received any bank statements on date the irs served on mr phillips a formal request for production of documents pursuant to rule requesting that mr phillips provide the documents described in the previous letters by date the irs did not receive a response from mr phillips and he did not provide any documents the irs moved on date to compel production of the documents on date shortly before the motion was granted the parties met for mr phillips to produce the documents to the irs at the meeting mr phillips provided seven pages from five statements from his pnc bank account ending in for the year on each page mr phillips placed checkmarks next to payments listed on the bank statements that he later testified were related to his trying to make money none of these checkmarks were obviously related to bowling expenses mr phillips also provided the irs with score sheets from amateur bowling tournaments in which he competed in flyers from organizations holding amateur bowling tournaments in and records from including hotel and casino invoices from las vegas nevada none of these additional materials directly involve activities or expenses in the year at issue the materials that mr phillips produced to the irs at the meeting the seven pages of bank statements from and the score sheets flyers and invoices from other years were received as evidence at trial at trial mr phillips admitted that some of the checked line items on the seven pages of bank statements were not related to bowling he was unable to point to any line items that were related to bowling mr phillips admitted that he did not create or keep any records other than the seven pages of bank statements related to any of the expenses reported on his schedule c he admitted that some of the reported expenses both in the other expenses category and in the category of the remaining expenses were for personal business and for gambling at the end of the trial the irs moved to amend its answer to assert that all of mr phillips’ claimed schedule c deductions should be disallowed and to assert that mr phillips is liable for the accuracy-related_penalty the motion calculated that the deficiency is dollar_figure the understatement is dollar_figure the tax required to be shown on his return is dollar_figure and the penalty is dollar_figure opinion i whether the irs’s motion to amend its answer should be granted the irs moved to amend its answer to conform the pleadings to the evidence presented at trial the amendment would assert an increased deficiency resulting from the disallowance of the deduction of the remaining expenses the amendment to the answer would also assert that there is a substantial_understatement_of_income_tax and that mr phillips is liable for the accuracy- related penalty on grounds of both substantial_understatement_of_income_tax and negligence this court has held on numerous occasions that it will not consider issues which have not been properly pleaded or otherwise preserved 64_tc_989 nevertheless rule b provides a procedure whereby in appropriate circumstances the pleadings may be we find to be true all facts that we describe in this paragraph as having been admitted by mr phillips additionally we find that mr phillips created and kept no records regarding his bowling activities or bowling expenses amended to conform to the evidence presented at trial rule b provides in part issues tried by consent when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings the court upon motion of any party at any time may allow such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues but failure to amend does not affect the result of the trial of these issues other evidence if evidence is objected to at the trial on the ground that it is not within the issues raised by pleadings then the court may receive the evidence and at any time allow the pleadings to be amended to conform to the proof and shall do so freely when justice so requires and the objecting party fails to satisfy the court that the admission of such evidence would prejudice such party in maintaining such party's position on the merits this court in deciding whether an issue was tried by implied consent within the meaning of rule b has considered whether the consent results in unfair surprise or prejudice to the consenting party and prevents that party from presenting evidence that might have been introduced if the issued had been timely raised bulas v commissioner tcmemo_2011_201 slip op pincite n when a party objects to the evidence relating to issues that the other party seeks to raise by under sec_6214 this court has jurisdiction to consider a claim by the irs for an increased deficiency or an addition_to_tax at any time before the entry of decision 243_f2d_954 4th cir aff’g 26_tc_528 84_tc_985 amending a pleading rule b determines whether an amendment to a pleading should be allowed see rule b i f evidence is objected to at the trial on the ground that it is not within the issues raised by the pleadings an amendment is to be allowed under rule b only if justice so requires and the objecting party fails to satisfy the court that the amendment would prejudice such party in maintaining such party’s position on the merits mr phillips is not a lawyer he may not have understood the importance of objecting to the evidence at trial however even if mr phillips had objected to the evidence justice would require that the irs be allowed to amend its answer furthermore mr phillips’ position would not be prejudiced by allowing the irs to amend its answer mr phillips was aware before trial that the irs would seek a disallowance of the deductions he claimed for the remaining expenses the irs informed mr phillips at various times in a telephone conversation in a letter dated date and in its pretrial memorandum filed date that it intended to seek permission from the court to challenge the deductibility of the remaining expenses at trial it was apparent from mr phillips’ testimony that he understood that the irs intended to make such a challenge at trial irs counsel stated that mr phillips had been informed before trial that the irs would assert the penalty mr phillips admitted to us that he was aware that the irs intended to assert the penalty mr phillips objected to the irs’s late assertion of the penalty because he claimed he was not told that the percentage of the penalty was however he did not claim that he would have prepared for trial differently had he known the percentage mr phillips knew that the irs planned to assert the disallowance of the remaining expenses and that it would assert that he was liable for the penalty he was on notice and had ample opportunity to plan a defense mr phillips would not be prejudiced by our allowing the irs to amend its answer we will grant the irs’s motion ii whether mr phillips had a profit_motive for his bowling activities a burden_of_proof the irs contends that mr phillips did not have a profit_motive for his bowling activities as explained below the expenses of his bowling activities are deductible only if he had a profit_motive see infra part ii b generally the taxpayer has the burden of proving that the irs’s determinations in the notice_of_deficiency are incorrect rule a 290_us_111 as explained below a preponderance of the evidence demonstrates that mr phillips did not have a profit_motive for his bowling activities we therefore need not determine whether the burden_of_proof is imposed on the irs or on mr phillips regarding whether he had a profit_motive 131_tc_185 89_fedappx_656 9th cir stating that the court was not required to determine who had the burden_of_proof when the preponderance_of_the_evidence favored the irs aff’g tcmemo_2002_276 b profit_motive sec_183 provides that if an individual taxpayer is engaged in an activity_not_engaged_in_for_profit no deductions are allowable for the expenses of the activity except to the extent allowed by sec_183 and if mr phillips’ bowling activities were not engaged in for profit within the meaning of sec_183 then none of his bowling expenses would be deductible even taking into account the provisions of sec_183 and sec_183 sec_183 allows certain types of deductions for which a profit_motive is not required all of mr phillips’ bowling deductions are the type that require a profit_motive see sec_162 sec_183 thus no deductions are allowed under sec_183 sec_183 allows deductions that would be allowable if the activity were engaged in for profit to the extent that the gross_income from the activity exceeds the deductions allowable pursuant to sec_183 mr phillips earned no gross_income from his bowling activities thus no deductions are allowed continued defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 an activity constitutes a trade_or_business within the meaning of section 162--and it escapes the limitation of section 183--if the taxpayer’s actual and honest objective is to make a profit 78_tc_642 aff’d without opinion 702_f2d_1205 d c cir courts determine whether an activity is engaged in for profit by examining all the facts and circumstances sec_1_183-2 income_tax regs see also 32_f3d_94 4th cir aff’g tcmemo_1993_396 the taxpayer must have a good-faith profit_motive but need not have a reasonable expectation of profit sec_1_183-2 income_tax regs see also hendricks v commissioner f 3d pincite dreicer v commissioner t c continued under sec_183 under sec_183 an activity is presumed to be engaged in for profit if over the five consecutive years ending with the year at issue gross_income is derived from the activity for three or more of the years the five consecutive years ending with are and the preponderance_of_the_evidence shows that mr phillips had zero gross winnings in at least three of the years and therefore mr phillips’ bowling activities are not presumed to be engaged in for profit under sec_183 pincite in determining profit_motive greater weight is given to objective facts than to the taxpayer’s mere statement of his intent sec_1_183-2 income_tax regs see also hendricks v commissioner f 3d pincite sec_1_183-2 income_tax regs provides nine factors to consider when determining whether an activity is engaged in for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation see eg hendricks v commissioner f 3d pincite manner in which the taxpayer carries on activity factors indicating a profit_motive include acting in a businesslike manner and maintain ing accurate books_and_records conducting the activity in a manner substantially_similar to profitable activities of a similar nature and these factors are not exclusive and no one factor is dispositive sec_1_183-2 income_tax regs 32_f3d_94 4th cir aff’g tcmemo_1993_396 attempting to improve the activity’s profitability by adopting new operating methods and techniques and abandoning unprofitable methods sec_1 b income_tax regs mr phillips did not conduct his bowling activities in a businesslike manner he maintained no books_or_records much less accurate ones and did not make any significant attempts to improve his cashflow from bowling although he did win bowling tournaments in and by he had not won a tournament in three years despite this long losing streak mr phillips did nothing to change his approach to the game he did not hire a coach conduct additional research or attempt to change his technique additionally in his testimony he could not identify a single tournament in which he had participated in mr phillips did not carry on his bowling activities in a businesslike manner thus this factor weighs against him expertise of the taxpayer or his advisors profit_motive may be shown if the taxpayer extensively studied the accepted practices regarding an activity or consulted with experts in such practices sec_1_183-2 income_tax regs he had read a book about bowling when he first began bowling years ago mr phillips however did not seek to gain expertise through extensive study or consultation he did not hire a coach or seek other means of gaining expertise although he did meet with some success early in his participation he had had no success in recent years while success is not necessarily indicative of expertise it is one significant way to gauge mr phillips’ level of expertise of course over the years mr phillips surely acquired some hands-on experience however he did not testify that he attempted to acquire additional knowledge of bowling in an attempt to make a profit this factor weighs against mr phillips time and effort the amount of time and effort devoted to an activity may indicate a profit_motive particularly if the activity does not include substantial recreational aspects sec_1_183-2 income_tax regs the evidence indicates that mr phillips spent minimal time participating in bowling activities during he testified about his bowling activities in but tellingly he was unable to identify the tournaments in which he allegedly participated he did not indicate how often he practiced but noted that he practiced less after his postal service shift changed beginning in four years before the year at issue furthermore he derived only recreational benefit from his bowling activities this time-and-effort factor weighs heavily against mr phillips expectation of assets’ appreciating in value this factor is neutral and is not applicable in this case as bowling does not involve holding appreciating assets success in carrying on other activities previous experience in similar activities and successful conversion of unprofitable to profitable enterprises may indicate a profit_motive sec_1 b income_tax regs mr phillips did not testify that he successfully carried on any business activity we conclude that this factor weighs against him history of income or losses a series of years of net_income would be a strong indication that the activity is engaged in for profit sec_1_183-2 income_tax regs to sustain continued losses however may indicate a lack of profit_motive id mr phillips had a net profit in when he won cash prizes of dollar_figure to dollar_figure although he had winnings of dollar_figure in bowling was not profitable that year mr phillips claims he incurred approximately dollar_figure in expenses for the year which would have exceeded dollar_figure in expenses but even if his expenses were only dollar_figure that would mean he earned zero for the year and that bowling was not profitable for seven straight years leading up to and including the year at issue even though there was evidence that mr phillips bowled in years before and after this does not mean that the purpose of his bowling was profit see supra p mr phillips argued that the recession impaired his ability to make a profit his failure to profit from bowling for seven straight years however erodes his argument that the recession was responsible for his lack of profitability his long history of losses does not support the finding of a profit_motive thus this factor weighs against mr phillips amount of occasional profits if any the amount of profits earned in relation to the amount of losses_incurred and the amount of the investment may indicate a profit_motive sec_1 b income_tax regs earning of substantial profits even if the profits are sporadic generally indicates a profit_motive if the taxpayer’s investment or losses are relatively small id the mere opportunity to earn a substantial profit may also indicate a profit_motive id in contrast an occasional small profit generally indicates a lack of profit_motive if the taxpayer’s investment or losses are relatively large id mr phillips earned substantial profits in only one year while claiming to invest nearly half of his postal service salary in his bowling activities while the opportunity to earn substantial profit can be indicative of a profit_motive id the court has not been persuaded particularly given mr phillips’ history of losses reduced efforts since and lack of attempts to improve his profitability that mr phillips’ bowling activities provided him a reasonable chance to make a profit before or after furthermore his occasional small profit compared to his investment weighs against a finding of a profit_motive this factor weighs against mr phillips financial status of the taxpayer having substantial income from other sources may indicate that the activity is not engaged in for profit especially where losses from the activity generate substantial tax benefits or where there are recreational elements involved sec_1_183-2 income_tax regs during the year at issue mr phillips earned more than dollar_figure as a postal worker combined with the recreational nature of his bowling activities and the substantial deductions he claimed from them this fact weighs against mr phillips mr phillips testified that only some of the expenses he attributed to bowling were related to bowling and that many were in fact a result of personal recreation and gambling elements of personal pleasure or recreation the presence of personal or recreational elements in an activity may indicate the absence of a profit_motive sec_1_183-2 income_tax regs the mere presence of a personal or recreational aspect however does not necessarily preclude a profit_motive id mr phillips’ bowling activities undoubtedly included a personal recreational element mr phillips’ continuation of his bowling activities for nearly years despite a failure to systematically profit from the activities indicates that his bowling activities were a hobby if bowling was not a recreational activity mr phillips would not have continued to participate given the lack of revenue this factor weighs against mr phillips c conclusion weighing the factors none of the factors weigh towards the existence of a profit_motive and all relevant factors weigh against the existence of a profit_motive mr phillips earned a profit in only one tax_year he did not conduct the activities in a businesslike manner or make an effort to increase the profitability of his bowling activities he decreased the amount of time and effort he expended in after changing shifts at his primary place of employment where he earned a substantial income we therefore conclude that mr phillips did not engage in his bowling activities for profit iii whether mr phillips would be entitled to any of the schedule c deductions if contrary to our finding supra part ii mr phillips had a profit_motive for his bowling activities then he may have been carrying_on_a_trade_or_business if he was he could deduct the ordinary and necessary expenses of bowling however as explained below he would not be entitled to any of the deductions claimed on his schedule c a other expenses deductions the taxpayer generally has the burden of proving that the determinations in the notice_of_deficiency are incorrect rule a 290_us_111 the irs determined in the notice_of_deficiency that mr phillips was not entitled to the deductions for other expenses mr phillips does our holding that there was no profit_motive for mr phillips’ bowling activities means that mr phillips was not carrying_on_a_trade_or_business see carol duane olson toward a neutral definition of ‘trade or business’ in the internal_revenue_code u cinn l rev sec_183 only applies when the activity is not a ‘trade or business’ in the first place alternatively he could have been engaged in the production_or_collection_of_income in which case he could deduct the ordinary and necessary expenses of these activities under sec_212 not meet the requirements of sec_7491 for shifting the burden_of_proof to the irs since as discussed below he failed to produce credible_evidence substantiate his deductions and maintain adequate_records thus the burden remains on mr phillips to establish that he is entitled to the deductions he claimed on his schedule c as other expenses see rule a 292_us_435 sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business see 308_us_488 an expense is necessary if it is appropriate and helpful in the taxpayer’s business but it need not be absolutely essential 383_us_687 citing welch v helvering u s pincite whether an expense is deductible under sec_162 is a question of fact to be decided by this court on the basis of all the relevant facts and circumstances 97_tc_613 citing 320_us_467 taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the irs to determine the correct_tax liability sec_6001 112_tc_183 for some types of expenses lack of substantiation can be overcome under the cohan doctrine if a taxpayer establishes that a deductible expense has been paid but cannot establish the precise amount of the deductible expense the court may estimate the amount see 39_f2d_540 2d cir in making the estimate the court bears heavily against the taxpayer who failed to more precisely substantiate the expense see id pincite the court will not estimate a deductible expense unless the taxpayer presents a sufficient evidentiary basis on which an estimate can be made see 85_tc_731 no estimate can be made of expenses governed by the strict substantiation requirements of sec_274 sec_274 the only documentary_evidence from the year at issue that mr phillips provided to support his expenses was seven pages from five bank statements from on which he placed checkmarks next to payments that pertained to his trying to make money it is not apparent from the bank statements that any of the cohan doctrine is generally recognized by the u s court_of_appeals for the fourth circuit to which this case could be appealed see 2_fedappx_264 4th cir aff’g tcmemo_1999_188 286_f2d_139 4th cir aff’g tcmemo_1959_224 mr phillips also introduced into evidence a number of documents from continued the payments indicated with checkmarks were associated with bowling most were atm withdrawals or purchases made with mr phillips’ check card for instance on the statement dated january through date mr phillips made checkmarks for payments over a five-day period nine were for atm withdrawals in atlantic city new jersey totaling dollar_figure the withdrawals are simply labeled atm withdrawal park pl boardwlk and for each one the statement shows the amount withdrawn and the date of the transaction the remaining six checkmarks on the date statement were for check card purchases of unspecified goods or services from bally’s hotel or trump plaza hotel and totaled dollar_figure without more evidence we cannot tell whether these withdrawals and purchases were related to mr phillips’ bowling activities at trial each time mr phillips was asked to identify specific expenses related to bowling he responded by referring to the bank statements in a general way but never directed the court’s attention to any specific transactions as explained continued years not at issue see supra pp the bowling schedules were not specific to mr phillips’ involvement and the hotel receipt made no mention of bowling they thus do not support that he incurred bowling expenses during the year at issue the remaining four bank statements included similar charges ranging from dollar_figure to dollar_figure in total atm withdrawals and dollar_figure to dollar_figure in total check card purchases below the lack of documentary_evidence for other expenses combined with the noncompelling nature of mr phillips’ testimony leads to the conclusion that he cannot deduct any of the other expenses we discuss each of the subcategories of other expenses in turn the dollar_figure in bowling tournament fees the dollar_figure in telephone expenses and the dollar_figure in airfare and dollar_figure in tolls bowling tournament fees mr phillips provided no documentary_evidence supporting any portion of the dollar_figure deducted for bowling fees he was unable to name any tournaments or provide the number of tournaments in which he participated in and did not testify how much he paid to enter any tournaments there is no basis in the record for estimating the amount mr phillips spent on bowling fees during see vanicek v commissioner t c pincite telephone expenses mr phillips did not provide any evidence supporting the dollar_figure in telephone expenses at no point during his testimony did mr phillips discuss his telephone expenses or indicate that any telephone expenses were related to bowling it is unclear whether the expenses correspond to a cellular phone or a landline there is no basis in the record for estimating the amount mr phillips spent on telephone expenses for his bowling activities during see id airfare and toll expenses the airfare and toll expenses are travel_expenses and are subject_to strict substantiation requirements under sec_274 in addition to the requirements of sec_162 sec_274 imposes strict substantiation requirements for certain expenses including expenses for travel meals and entertainment no deduction is allowed for travel meal or entertainment_expenses unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel meal or entertainment and the business_purpose of the expense sec_274 mr phillips kept no records beyond his bank statements nothing in the trial record indicates the amount time and place if the telephone expense relates to a cellular telephone it is subject_to the strict substantiation requirements of sec_274 because cellular phones are listed_property in sec_280f mr phillips did not substantiate the date time and business_purpose of any use of the telephone if the telephone expense relates to a landline it is subject_to sec_262 which disallows deductions for the first telephone line mr phillips provided no evidence that the line was not his only landline thus he would not be eligible to claim a deduction for this expense on his schedule c or business purposes of his airfare and toll expenses furthermore he did not discuss tolls in his testimony mr phillips testified that he flew to new orleans in but that the trip was not related to his bowling activities mr phillips also mentioned flights to vicksburg and jackson but did not provide any receipts for the trips nor did he indicate that these trips were related to bowling mr phillips did not maintain records as required by sec_6001 and did not meet the strict substantiation requirements of sec_274 b whether mr phillips is entitled to any of the remaining schedule c deductions the irs contends that mr phillips is not entitled to any of the remaining schedule c deductions which consist of dollar_figure in car and truck expenses dollar_figure in travel meals and entertainment_expenses and dollar_figure in rent or lease expenses the irs concedes that it bears the burden_of_proof on these issues because rule a shifts the burden to the irs in respect to any new_matter increases in deficiency and affirmative defenses pleaded in the answer the irs has met its burden_of_proof in respect to all of the remaining schedule c deductions by showing that mr phillips did not meet the strict substantiation requirements of sec_274 for any of the expenses cars and trucks are included as listed_property under sec_280f and expenses therefore are subject_to strict substantiation requirements under sec_274 mr phillips testified that he never created or maintained any records such as a mileage log a planner or other documentary_evidence that would substantiate his car and truck expenses despite checking a box on his return indicating that he had written evidence of the business use of his vehicle mr phillips did not keep or maintain records detailing the amount of the expense the time and place of travel and the business_purpose of each use of his vehicle as required by sec_274 the irs met its burden_of_proof by showing that mr phillips did not keep the necessary records to strictly substantiate his car and truck expenses mr phillips’ travel meal and entertainment_expenses are likewise subject_to the strict substantiation requirements of sec_274 mr phillips admitted that he did not keep any receipts logs or other records to substantiate these expenses he failed to record the amount of the expense the time and place of the expense the business_purpose and the business relationship of any persons entertained at any event the irs met its burden by showing that mr phillips did not keep the necessary records to strictly substantiate his travel meal and entertainment_expenses in regard to the rent or lease expenses mr phillips testified that his claimed expense in this category was for renting a car while traveling this expense is also subject_to the strict substantiation requirements of sec_274 because it is a travel expense and because a car is listed_property under sec_280 mr phillips was not able to identify the date on which he rented a vehicle or point to a transaction on his bank statements that would indicate a rental vehicle charge mr phillips testified that he rented a car during a trip to new orleans but later admitted his trip to new orleans was not related to his bowling activities nothing in the record indicates any vehicle rentals were related to mr phillips’ bowling activities the irs met its burden by showing that mr phillips’ claimed rent or lease expenses were not associated with bowling and that he did not keep the records necessary to meet the strict substantiation requirements iv whether mr phillips is liable for an accuracy-related_penalty under sec_6662 for sec_6662 and b and imposes a penalty of of any underpayment attributable to a substantial_understatement_of_income_tax or negligence or disregard of rules or regulations generally an understatement is the excess of the tax required to be shown on the return over the tax_shown_on_the_return sec_6662 sec b income_tax regs an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 sec_1_6662-4 income_tax regs negligence is a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances 114_tc_259 see 85_tc_934 negligence also includes any failure to maintain adequate books_and_records or failure to substantiate items properly sec_1_6662-3 income_tax regs an exception to the accuracy-related_penalty applies to any part of an underpayment for which the taxpayer had reasonable_cause and acted in good_faith sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is decided on a case-by-case basis considering all relevant facts and circumstances sec_1_6664-4 income_tax regs under sec_7491 the irs has the burden of production for penalties see 116_tc_438 the irs also concedes that it has the burden of persuasion for the sec_6662 penalty in this case the underpayment is due to a substantial_understatement_of_income_tax there is an understatement of dollar_figure which is more than dollar_figure and is also more than of the tax required to be shown on the return for ie of dollar_figure therefore it is a substantial_understatement the underpayment is also due to negligence mr phillips was negligent in claiming business_expenses for his bowling activities he made no effort to comply with the federal_income_tax laws he did not maintain any records he admitted that at least some of his reported expenses were related to bowling he was unable to point to expenses related to bowling he provided no evidence to substantiate any of his claimed expenses mr phillips is not eligible for the good-faith exception of sec_6664 mr phillips credibly testified that he went to a tax_return_preparer for his return but that he provided the preparer with only the seven pages from bank statements that he provided to the irs and introduced at trial the preparer refused to sign the return because he was afraid of an audit a reasonable and prudent person would not have disregarded a tax_return preparer’s warnings without making at least a minimal effort to ensure there was some legal basis for doing so mr phillips’ underpayment was due to a substantial_understatement_of_income_tax and to negligence therefore mr phillips is liable for a accuracy-related_penalty under sec_6662 the amount of the penalty is dollar_figure we have considered all arguments the parties have made and to the extent that we have not addressed them we find them to be irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
